UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4012


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

GABRIEL ATEH OPATA,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:16-cr-00177-CCE-1)


Submitted: July 20, 2017                                          Decided: August 10, 2017


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George E. Crump, III, Rockingham, North Carolina, for Appellant. Kyle David Pousson,
Assistant United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gabriel Ateh Opata pled guilty to possessing a firearm as a convicted felon, in

violation of 18 U.S.C. § 922(g) (2012). Based on a total offense level of 26 and a

criminal history category II, Opata’s advisory Guidelines range was 70 to 87 months’

imprisonment. However, the district court granted the government’s motion to impose a

sentence above the advisory Guidelines range and sentenced Opata to 102 months’

imprisonment. Opata appeals. Counsel has filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), finding no meritorious grounds for appeal, but questioning whether

the district court erred by: (1) applying the four-level enhancement for possession of a

firearm in connection with another felony offense, U.S. Sentencing Guidelines Manual

(USSG) § 2K2.1(b)(6)(B) (2015); (2) denying a reduction for acceptance of

responsibility; and, (3) imposing a substantively unreasonable sentence.         Although

advised of his right to file a supplemental pro se brief, Opata has not done so. Finding no

error, we affirm.

       We review a sentence, “whether inside, just outside, or significantly outside the

Guidelines range[,] under a deferential abuse-of-discretion standard.” Gall v. United

States, 552 U.S. 38, 41 (2007). This review requires consideration of both the procedural

and substantive reasonableness of the sentence. Id. at 51. In determining procedural

reasonableness, this court considers whether the district court properly calculated the

defendant’s advisory Guidelines range, gave the parties an opportunity to argue for an

appropriate sentence, considered the 18 U.S.C. § 3553(a) (2012) sentencing factors,

selected a sentence based on clearly erroneous facts, or failed to explain sufficiently the

                                            2
selected sentence. Id. at 49-51. Only after determining that the sentence is procedurally

reasonable does this court consider its substantive reasonableness, “tak[ing] into account

the totality of the circumstances.” Id. at 51.

       Counsel first questions the district court’s application of the four-level

enhancement under USSG § 2K2.1(b)(6)(B). This enhancement applies if a defendant

“used or possessed any firearm or ammunition in connection with another felony

offense.” USSG § 2K2.1(b)(6)(B). “[A] weapon is used or possessed ‘in connection

with’ another offense if the weapon facilitates or has a tendency to facilitate the other

offense.” United States v. Blount, 337 F.3d 404, 411 (4th Cir. 2003) (alteration and

internal quotation marks omitted). “The firearm must have some purpose or effect with

respect to the crime; its presence or involvement cannot be the result of accident or

coincidence.” Id. (alterations and internal quotation marks omitted).       Here, the victim

testified that, while Opata was strangling her with a belt, he pointed a gun at her head and

threatened her. We find that this evidence fully supported a finding that the gun was used

in connection with another felony offense: assault by strangulation.          Therefore, the

district court did not clearly err in applying the enhancement.

       Second, counsel questions whether the district court erred in denying Opata a

reduction for acceptance of responsibility.          To earn an acceptance-of-responsibility

reduction, the defendant must prove to the district court by a preponderance of the

evidence “that he has clearly recognized and affirmatively accepted personal

responsibility for his criminal conduct.” United States v. Nale, 101 F.3d 1000, 1005 (4th

Cir. 1996).    This court reviews the district court’s denial of the acceptance-of-

                                                 3
responsibility adjustment for clear error. United States v. Dugger, 485 F.3d 236, 239 (4th

Cir. 2007). “Great deference” is given to the district court’s decision because “the

sentencing judge is in a unique position to evaluate a defendant’s acceptance of

responsibility.” Id. (alteration and internal quotation marks omitted).

       A guilty plea does not automatically entitle a defendant to a reduction for

acceptance of responsibility. Id. Under USSG § 3E1.1 cmt. n.1(a), a defendant need not

volunteer or admit to relevant conduct to obtain a reduction for acceptance of

responsibility, but the reduction is not warranted when a defendant falsely denies, or

frivolously contests relevant conduct that the court determines to be true. See Elliott v.

United States, 332 F.3d 753, 766 (4th Cir. 2003) (affirming the denial of reduction for

acceptance of responsibility where defendant falsely denied relevant conduct).

       Here, the district court found that, although Opata accepted responsibility for

possessing the firearm, he refused to do so with respect to the assault on the victim.

Indeed, Opata admitted that he put the victim in a “rear naked chokehold,” but denied any

wrongdoing. We find that, based on this evidence, the district court did not clearly err in

denying a reduction for acceptance of responsibility.

       Finally, counsel questions whether Opata’s above-Guidelines sentence was

substantively unreasonable. A district court “has flexibility in fashioning a sentence

outside of the Guidelines range,” and need only “set forth enough to satisfy the appellate

court that it has considered the parties’ arguments and has a reasoned basis” for its

decision. United States v. Diosdado–Star, 30 F.3d 359, 364 (4th Cir. 2011) (internal

quotation marks and brackets omitted). “In reviewing a variant sentence, we consider

                                             4
whether the sentencing court acted reasonably both with respect to its decision to impose

such a sentence and with respect to the extent of the divergence from the sentencing

range.”     United States v. Washington, 743 F.3d 938, 944 (4th Cir. 2014) (internal

quotation marks omitted). “The farther the court diverges from the advisory guideline

range, the more compelling the reasons for the divergence must be.” United States v.

Tucker, 473 F.3d 556, 562 (4th Cir. 2007) (internal quotation marks and brackets

omitted).

      Here, the district court explained its reasons for imposing an above-Guidelines

sentence, including Opata’s prior violent history and his lack of understanding of his

criminal conduct. Our review of the sentencing transcript reveals that the district court

provided a “reasoned basis” for imposing an above-Guidelines sentence and that the 15-

month variance was not unreasonable. Therefore, we conclude that Opata’s sentence was

both procedurally and substantively reasonable.

      In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore affirm Opata’s conviction and

sentence. This court requires that counsel inform Opata, in writing, of the right to

petition the Supreme Court of the United States for further review. If Opata requests that

a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Opata. We dispense with oral




                                            5
argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            6